Case 1:21-cv-00109-RAL Document 22 Filed 08/10/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GLAVIN IVY, )
)
Plaintiff ) Case No. 1:21-cv-00109 (Eire)
)
vs. )
) HON. RICHARD A. LANZILLO
JOHN WETZAL et al, ) UNITED STATES MAGISTRATE JUDGE
)
Defendants )
) ORDER ON MOTION FOR
) PRELIMINARY INJUNCTION
) ECF No. 6

Presently before the Court is a Motion for Preliminary Injunction filed by Plaintiff Glavin
Ivy (“Ivy”). ECF No. 6. For the reasons stated in the accompanying Memorandum, docketed this
day at ECF No. 21, the motion is DENIED.

Ordered and Entered this 10" day of August, 2021.

  

RICHARD A.LANZI£LO °"
United States Magistrate Judge
